PER CURIAM.
Upon the State’s proper confession of error, we reverse defendant’s conviction for *993attempted first-degree felony murder and remand for a new trial on the charge of attempted premeditated murder. See State v. Gray, 654 So.2d 552 (Fla.1995) (crime of attempted first-degree felony murder does not exist).1
Our disposition of this ease renders the remaining issues on appeal moot.
Reversed and remanded with directions.

. Defendant was charged with two counts of attempted first-degree murder with a firearm that specifically charged either "premeditated design ... and/or while engaged in the perpetration of, or in an attempt to perpetrate any rob-beiy and/or burglary.” The jury found the defendant guilty “as charged.”